Exhibit 10.1

 

LOGO [g349671g33m47.jpg]

BY HAND

Mr. Hermann Waldemer

May 7, 2012

Separation Agreement and Release (the “Agreement”)

Dear Hermann,

We refer to your communication this weekend with Louis Camilleri during which
you informed him of your final decision to take early retirement from Philip
Morris International Management S.A. (“the Company”) effective May 31, 2013. The
Company and you mutually agree to the following terms and conditions relating to
your early retirement.

 

1. Definitions

In this Agreement the expressions below shall have the following meanings:

An “Affiliate” of a company means any person, company, group of companies or
other entity, which, either directly or indirectly, owns, is owned by, has
common owner(s) with, or shares ownership interest in that company.

“Confidential Information” shall have the meaning set out in Section 7.

The “Tobacco Business” means the manufacture, sale, marketing and/or
distribution of cigarettes or other tobacco products.

 

2. Ending of Employment Agreement

As per the separation letter dated May 7, 2012, your employment with the Company
will end on May 31, 2013 (the “Early Retirement Date”). However, you will be
exempt from any further obligation to appear for work and to render any services
on behalf of the Company or any of its Affiliates after July 31, 2012 (the
“Physical Exit Date”), and you agree that there is no need to engage in any
activities for, or be present at, the Company or any of its Affiliates

Philip Morris International Management S.A.

AVENUE DE RHODANIE 50  —  CASE POSTALE 1171  —  1001
LAUSANNE  —  SWITZERLAND  —  TELEPHONE : +41 58 242 00 00  —  TELEFAX : +41 58
242 01 01

www.philipmorrisinternational.com



--------------------------------------------------------------------------------

after that date, unless you are specifically requested to do so by Louis
Camilleri on or prior to the Early Retirement Date.

 

3. Payments by the Company

(a) Your salary will be paid up to and including the Early Retirement Date,
together with the following, each of which will be paid in a single sum within
30 days after the Early Retirement Date:

 

  (i)

the pro-rated 13th month salary for the period January 1, 2013 to the Early
Retirement Date;

 

  (ii) your pro-rated fidelity premium;

 

  (iii) any outstanding vacation entitlement, as per Company records, provided
that, if the vacation you have taken exceeds your pro-rated vacation entitlement
up to July 31, 2012, the Company will deduct the vacation days you took in
excess of the entitlement from other payments under this Agreement. You will not
be eligible to accrue further vacation after July 31, 2012.

(b) In recognition of your contribution to the Company and subject to your
countersignature of this Agreement, you will receive a lump sum payment in the
total gross amount of CHF 1’350’966.—. Instead of receiving the amount mentioned
in this sub-section 3(b), you may opt to have the Company finance an
enhancement, on your behalf, of the Pension schemes of Philip Morris in
Switzerland, by transferring part or the total amount of the lump sum payment to
the Philip Morris Pension Fund to enhance your retirement benefits, subject to
certain restrictions. The decision to transfer must be notified to the Company
by March 31, 2013; if the case arises, the transfer will take place before the
Early Retirement Date and the Company shall deduct the amount of the transfer
from the lump sum payment that would otherwise be paid to you under this
subparagraph. Please contact our Pension Fund Administration for further
information.

If you do not use this option, the amount of CHF 1’350’966.— will be paid in a
lump sum payment within 30 days after the Early Retirement Date, subject to your
compliance with the terms and conditions of this Agreement.

If you elect to transfer only a part of the lump sum payment to the Philip
Morris Pension Fund, the balance of the lump sum payment will be paid in a lump
sum within 30 days after the Early Retirement Date, subject to your compliance
with the terms and conditions of this Agreement.

(c) In addition, and subject to your countersignature of this Agreement and to
your compliance with the terms and conditions of this Agreement, you will
receive your 2012

 

   - 2 -    

Philip Morris International Management S.A.

AVENUE DE RHODANIE 50  —  CASE POSTALE 1171  —  1001
LAUSANNE  —  SWITZERLAND  —  TELEPHONE : +41 58 242 00 00  —  TELEFAX : +41 58
242 01 01

www.philipmorrisinternational.com



--------------------------------------------------------------------------------

Incentive Compensation (IC) pro-rated through July 31, 2012. This IC payment
will be made at the end of February 2013 on the basis of the relevant 2012 IC
business and individual performance ratings and subject to Internal Revenue Code
Section 162(m) maximum levels.

(d) You expressly agree that (i) no payment will be made (and that you are not
entitled to any amount) for (or in lieu of) the pro-rated 2013 Incentive
Compensation (IC), and (ii) no equity award will be made with respect to your
2012 and 2013 performance, and no payments will be made in lieu thereof. You
further expressly agree that your annual base salary will not be reviewed in
April 2013.

(e) Subject to your compliance with the terms and conditions of this Agreement,
the unvested stock awards previously granted to you, namely 138’320 shares of
deferred stock, shall fully vest on April 30, 2013.

The accelerated vesting will be implemented by UBS Financial Services Inc.
(“UBS”) on April 30, 2013 and shares will be issued to you as soon as reasonably
practicable after that date. The Company will comply with local laws and
regulations including wage tax withholding (income and/or social security to the
extent required) and information reporting to the taxing authorities as may be
required.

Your wage tax withholding (and any other withholding of payroll taxes) will be
satisfied by deducting the number of shares equal in value to the amount of the
withholding requirements from your stock award; therefore, the number of shares
deposited into your UBS account on the vesting date will be net of the shares
used to satisfy applicable withholding taxes (rounded up to the next whole
share).

You understand and agree that this vesting is being accelerated, and the
valuation will be determined, in accordance with the terms established at the
sole discretion of the Company.

(f) The amounts payable pursuant to this Section 3 will be subject to income tax
and social security deductions, if applicable. If necessary, in particular
should you no longer be residing in Switzerland when such payments are made, the
Company will make any applicable Swiss tax withholdings from such payments.
Notwithstanding the preceding, it shall be your responsibility to make all tax
payments in respect of your receipt of these amounts.

(g) Any outstanding balance on the account of the corporate credit card issued
in your name as of the Early Retirement Date and any other amounts that for any
reason you may owe to the Company as of the Early Retirement Date will be
set-off from the sums payable pursuant to this Section 3.

(h) If you seek to revoke your early retirement or if the Early Retirement Date
as defined in this Agreement is postponed for any reason whatsoever, the
accelerated vesting described in subsection 3(e) shall not occur.

 

   - 3 -    

Philip Morris International Management S.A.

AVENUE DE RHODANIE 50  —  CASE POSTALE 1171  —  1001
LAUSANNE  —  SWITZERLAND  —  TELEPHONE : +41 58 242 00 00  —  TELEFAX : +41 58
242 01 01

www.philipmorrisinternational.com



--------------------------------------------------------------------------------

(i) In the event of your death before the payment to you of any amounts payable
to you as per the above, subject to your having complied in full with the terms
of this Agreement at the date of your death, the Company will pay your
designated beneficiary the balance of the amounts unpaid within two months from
your death, with the actual date of payment determined within the sole
discretion of the Company.

 

4. Tax Advice

The Company will pay the fees of KPMG for the preparation of your 2012, 2013 and
2014 Swiss and German tax returns. The fees paid by the Company represent a
taxable benefit to you and will be subject to income tax and social security
deductions, if applicable.

 

5. Company Car

You will have the option to buy your present Company car at its current net book
value, with the option exercisable before April 30, 2013. If you exercise this
option, the difference between the market and the book value will represent a
taxable benefit for you and will be subject to income tax and social security
deductions, if applicable. The transfer will be effective on the Early
Retirement Date. Insurance of the car will become your responsibility on the
Early Retirement Date. The Company will not require reimbursement of the
registration tax paid for 2012 and 2013, but payment for 2014 and beyond shall
be your responsibility. The Company will be entitled to deduct payment for the
car from your last payment of salary and/or from any other payment due to you
according to this Agreement. No warranties will be given as to the condition of
the car, and you will be deemed to have full knowledge thereof. If you decide
not to exercise your option to buy the Company car, it will be your obligation
to return it to the Company on or before the Early Retirement Date, in
accordance with the terms of the relevant Company car policy.

 

6. Health / Accident Insurance

All your welfare benefits will be kept in force until the Early Retirement Date,
with the exception of the accident insurance (LAA coverage only), which will
cover you for an additional thirty (30) days beyond the Early Retirement Date.
After that each type of coverage ends, although you may elect to maintain
coverage with Groupe Mutuel under the Company’s contract at your full expense or
to seek alternative private coverage at your full expense.

 

7. Confidentiality

You acknowledge that during your employment you were engaged in a position of
trust and confidence and you were privy to Confidential Information (as defined
below). You acknowledge that it benefits both the Company and its employees for
the Company to protect its Confidential Information and to obtain the rights to
discoveries, inventions, improvements, innovations and other works developed by
its employees. You acknowledge your duties of confidentiality and your
obligations with respect to the Company will continue in accordance

 

   - 4 -    

Philip Morris International Management S.A.

AVENUE DE RHODANIE 50  —  CASE POSTALE 1171  —  1001
LAUSANNE  —  SWITZERLAND  —  TELEPHONE : +41 58 242 00 00  —  TELEFAX : +41 58
242 01 01

www.philipmorrisinternational.com



--------------------------------------------------------------------------------

with your contractual, professional and statutory obligations. This Agreement
does not prevent you or the Company from responding truthfully to a lawfully
issued subpoena, court order or other lawful request by any regulatory agency or
governmental authority.

You must return any Confidential Information in tangible or electronic form in
your possession by the Physical Exit Date at the latest.

You agree that, unless you are required by a lawfully issued subpoena, court
order or other lawful request by any regulatory agency or governmental
authority, you will not disclose or cause to be disclosed in any way:

 

  •  

any Confidential Information; or

 

  •  

any documents or information obtained by you relating to or arising out of your
employment with the Company or the operations of the Company;

 

  •  

any information about business or legal strategies; or

 

  •  

any information covered by the attorney client privilege or constituting
attorney work product.

You understand that use or disclosure of Confidential Information would violate
this Agreement and applicable law, and would cause immediate and irreparable
harm to the Company and its competitive position. You thus acknowledge and agree
that the Company is entitled to (and you will be bound by) preliminary and
permanent injunctive relief in order to prevent or stop such violations, in
addition to damages, costs, and other relief that may be appropriate. In
particular, if it will be established by a decision of any competent court, your
unconditional admission or mutual agreement that you have breached your duty to
keep Confidential Information confidential, you will not be entitled to any
future payments under this Agreement and will reimburse the Company for any and
all payments made to you hereunder. If you are required by a lawfully issued
subpoena, court order or other lawful request by any regulatory agency or
governmental authority to disclose any Confidential Information, you agree to
notify the Company (specifically, the Company representative who has signed this
Agreement, or his successor) as soon as practicable.

For purposes of this Agreement, Confidential Information shall mean any
information obtained as a result of your employment by the Company including its
current or former employees, current or former customers, or potential customers
that belongs to the Company or is private (not publicly known or available),
whether or not it is designated that way in writing. Examples of Confidential
Information include, but are not limited to: trade secrets; intellectual
property; business strategies; litigation strategies; customers or prospective
customers; sales, marketing or advertising; business policies; government
relations; finances; products, services, or pricing; business development
matters; organizational structure; research and development; legal strategies;
technology (including methods, systems, techniques, procedures, designs,
specifications, formulae, inventions, know-how, hardware

 

   - 5 -    

Philip Morris International Management S.A.

AVENUE DE RHODANIE 50  —  CASE POSTALE 1171  —  1001
LAUSANNE  —  SWITZERLAND  —  TELEPHONE : +41 58 242 00 00  —  TELEFAX : +41 58
242 01 01

www.philipmorrisinternational.com



--------------------------------------------------------------------------------

and software); data and databases; testing or evaluation procedures; and other
information of a similar nature. Confidential Information also includes
information you prepared or developed during your employment with the Company,
and other information to which you had access. The information can take any
form, including written or electronic, and includes all copies of such
Confidential Information.

Unless required by a lawfully issued subpoena, court order or other lawful
request by any regulatory agency or governmental authority to release
information, the Company will keep any information with respect to your
employment and/or the end of your employment strictly confidential, subject to
the Company’s obligations under the securities laws, pursuant to which it
intends to announce your resignation and to file this Agreement with the U.S.
Securities and Exchange Commission.

These confidentiality obligations continue to be valid and enforceable after the
end of your employment relationship but, with respect to any particular
Confidential Information, for only so long as such Confidential Information has
been maintained as confidential by the Company.

Both parties agree not to speak disparagingly of the other party.

 

8. Affiliate Directorships

You agree to resign as a Director, Manager or similar positions of all
Affiliates of the Company of which you are a director or manager, or hold a
similar position on or before the Physical Exit Date, by promptly signing the
resignation letter(s) that the Company shall submit to you.

 

9. Company Property

In addition to your obligation to return Confidential Information by the
Physical Exit Date at the latest, you will also return to the Company by that
date all files, documents, tapes, CD’s, and copies thereof, and other items
belonging to the Company and its Affiliates irrespective of their source and
origin, including, where applicable, credit cards, telephone cards, blackberry,
SmartPhones (HTC, QTEK), iPhones, keys, access and identification cards, and
computers, and, if requested, will certify that this has been done to the best
of your belief. You may however keep the mobile telephone provided to you by the
Company or its Affiliates, on condition that you pay all future bills and bear
all expenses related thereto as of the Physical Exit Date.

If you have not exercised your option to buy the Company car as per Section 5,
it must be returned by the Early Retirement Date.

 

   - 6 -    

Philip Morris International Management S.A.

AVENUE DE RHODANIE 50  —  CASE POSTALE 1171  —  1001
LAUSANNE  —  SWITZERLAND  —  TELEPHONE : +41 58 242 00 00  —  TELEFAX : +41 58
242 01 01

www.philipmorrisinternational.com



--------------------------------------------------------------------------------

10. Non Competition

You recognize and agree that you have access to information relating to the
Company and its Affiliates, and their respective businesses, including business
plans and strategies, which are highly confidential, and that you have been
employed by the Company in a special position of trust. You also recognize that
the Company is undertaking, pursuant to Section 3 of this Agreement, to make
substantial payments to you.

In consideration of the premises, you agree that you will not, without the prior
written consent of the Chief Executive Officer of the Company, provide any
services between the date of this Agreement and the Early Retirement Date and
for a period of 12 months from the Early Retirement Date, directly or
indirectly, whether as an employee, consultant or otherwise, to any person,
company, group of companies or other entity (i) engaged in the Tobacco Business,
or (ii) which owns directly or indirectly, either individually or jointly with
other parties and whether through ownership of voting securities or otherwise,
more than 5% of the equity ownership of any person, company, group of companies
or other entity engaged in the Tobacco Business, or (iii) one of the purposes of
which is to take positions or actions in opposition to the Tobacco Business.

Your obligations in the preceding paragraph shall apply worldwide, including,
without limitation, with respect to Japan Tobacco Inc., Imperial Tobacco Group
p.l.c., British American Tobacco p.l.c., China National Tobacco Company, and
their Affiliates.

You further agree between the date of this Agreement and the Early Retirement
Date and for a period of 12 months from the Early Retirement Date not to acquire
a financial interest or shares in an enterprise engaged in the Tobacco Business
or to enter into a partnership with such an enterprise. The acquisition of 5% or
less of shares in a publicly held corporation will not be deemed a violation of
this covenant not to compete.

In case of any violation of these covenants, a contractual penalty of CHF
500’000.— shall be due by you to the Company. In addition, the Company reserves
the right to seek further damages and/or specific performance of this covenant
not to compete.

 

11. Future Relationship and Cooperation

You agree that, consistent with applicable law and to the extent the Company or
any of its Affiliates so requests, you will cooperate reasonably and truthfully
with the requesting company in connection with any matter, including any legal
or business dispute, with which you were involved or had knowledge of while
employed by the Company and its Affiliates, including but not limited to any
enquiry, proceeding, hearing, or investigation by or before any administrative,
executive, judicial or legislative body or agency, or within the Company and its
Affiliates. You agree to make yourself available if and when reasonably required
by the Company, its Affiliates or relevant counsel, taking into account your
schedule. The Company will reimburse you for all reasonable travel and other
out-of-pocket expenses

 

   - 7 -    

Philip Morris International Management S.A.

AVENUE DE RHODANIE 50  —  CASE POSTALE 1171  —  1001
LAUSANNE  —  SWITZERLAND  —  TELEPHONE : +41 58 242 00 00  —  TELEFAX : +41 58
242 01 01

www.philipmorrisinternational.com



--------------------------------------------------------------------------------

incurred by you in connection with your compliance with this obligation. Such
amounts shall be payable within 60 days of receipt of the corresponding expense
statement provided, however, that you must submit any such expense statement to
the Company no later than 90 days prior to the end of the calendar year
following the year you incur the expense.

You agree that, to the extent consistent with applicable law, you will not aid,
assist, or participate in any legal action or proceeding filed by third parties
against the Company or its Affiliates or, against any of its or their current or
former officers, directors, employees, employee benefit plans or funds or
pension funds.

Nothing in this Section shall prohibit you from responding truthfully to a
lawfully-issued subpoena, court order, or other lawful request by any regulatory
agency or governmental authority.

Should you have to defend against any claim raised by a third party relating to
the activities you performed within the context of your employment with the
Company, the Company shall indemnify you to the fullest extent permitted by
applicable law for any amount said third party may succeed in claiming from you
and any costs reasonably incurred by you in defending against such a claim,
provided (i) you take all reasonable steps to defend yourself and (ii) the
amount to be paid to such third party appears in a final and enforceable Court
decision or in a settlement agreement approved by the Company.

 

12. Agreement and Release

By countersigning this Agreement and in consideration of the payments to be made
by the Company to you or for your benefit:

 

  (i) you hereby confirm that you accept and agree to all of the terms and
conditions set forth above and you represent that you do not today or presently
expect that you will in the future have any claim or interest adverse to the
Company or any of its Affiliates;

 

  (ii)

you also acknowledge that this Agreement provides consideration to you which you
are not legally entitled to receive in connection with your employment with the
Company and/or the end of said employment, or under any other agreement. In
exchange for receiving this additional consideration, you agree, on behalf of
yourself, your heirs, personal representatives, executors, administrators,
successors and assigns, to forever release and discharge the Company, its
Affiliates, and its and their respective successors, predecessors, divisions,
assigns, assets, employee benefit plans or funds, pension funds, and any of its
or their respective past, present and/or future representatives, shareholders,
directors, officers, fiduciaries, agents, trustees, administrators, and
employees (collectively referred to as the “Releasees”), from any and all
claims, demands, damages, remedies, contracts (express or implied) and

 

   - 8 -    

Philip Morris International Management S.A.

AVENUE DE RHODANIE 50  —  CASE POSTALE 1171  —  1001
LAUSANNE  —  SWITZERLAND  —  TELEPHONE : +41 58 242 00 00  —  TELEFAX : +41 58
242 01 01

www.philipmorrisinternational.com



--------------------------------------------------------------------------------

  causes of action of any kind or nature whatsoever, whether known or unknown,
which you had, now have or in the future may or could have against the
Releasees, or any of them, by reason of any matter, act, omission or event that
occurred, or is alleged to have occurred, up to the date of effectiveness of
this Agreement, including, but not limited to, any and all claims in connection
with your employment with the Company (or with any other Releasee) and/or your
separation therefrom. The foregoing releases shall not apply to any claims for
monies due under this Agreement.

 

  (iii) you hereby acknowledge and agree that all overtime work you might have
performed, if any, has been compensated in full;

 

  (iv) if any provision of this Agreement is held by a court of competent
jurisdiction to be overbroad, unreasonable or unenforceable, such provision
shall be given effect by the court to the maximum extent possible by narrowing
or not enforcing in part that aspect of the provision found overbroad,
unreasonable or unenforceable, without affecting the validity or enforceability
of the remainder of this Agreement; and

 

  (v) you hereby agree that this Agreement sets out all the terms and conditions
relating to the ending of your employment with the Company and supersedes all
discussions and understandings, if any, oral or written.

You represent that you have not, and agree that, to the extent permitted by law,
you will not, bring or cause to be brought any charges, claims, demands, or
actions in any forum against the Company or any other Releasee arising from any
matter, act, omission or event that occurred or is alleged to have occurred, up
to the date of effectiveness of this Agreement, including, but not limited to,
any charge or claim in connection with your employment and/or your separation
from employment, except for any claim related to settlement of any outstanding
expenses pursuant to the Company’s Expense Account Policy and the payments to be
made pursuant to Section 3.

This waiver and release includes all claims of any kind under the laws of
Switzerland or any other jurisdiction, whether they are known to you or unknown,
which you now have, had, or may hereafter claim to have had against the Company,
its Affiliates and other Releasees, or any of them, by reason of any matter,
act, omission, or event that has occurred or is alleged to have occurred up to
the date of this Agreement, except for claims that cannot be waived or released
under Swiss law. Further, although the Company and you agree below that no
federal, state, or local U.S. employment laws apply to your employment
relationship with the Company or its Affiliates, the waiver and release include,
but are not limited to, claims under Title VII of the Civil Rights Act of 1964,
as amended, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act, as amended, the Americans With Disabilities
Act, as amended, the Family and Medical Leave Act, as amended, the New York
State Human Rights Law, the New York Equal Pay Law, the New York City
Administrative Code, and the Employee Retirement Income Security Act, as
amended, to the

 

   - 9 -    

Philip Morris International Management S.A.

AVENUE DE RHODANIE 50  —  CASE POSTALE 1171  —  1001
LAUSANNE  —  SWITZERLAND  —  TELEPHONE : +41 58 242 00 00  —  TELEFAX : +41 58
242 01 01

www.philipmorrisinternational.com



--------------------------------------------------------------------------------

extent, if at all, that these may be applicable, and/or all other applicable
city, state or federal anti-discrimination and employment laws.

This Agreement does not waive or release any rights or claims that you may have
which arise after the date this Agreement and Release becomes effective.

Nothing in this Agreement prevents you from filing an employment discrimination
charge with an administrative authority or cooperating with the investigation of
such a charge. However, you expressly waive your right to any personal relief
for claims released by this Section, including lost wages, salary, benefits,
money damages, attorneys’ fees, costs, reinstatement or any other legal or
equitable relief whatsoever. You waive such personal relief even if it is sought
on your behalf by an agency, a governmental authority, or a person claiming to
represent you and/or any member of a class.

The making of this Agreement is not intended to be, and shall not be construed,
as an admission that the Company or any of the Releasees violated any federal,
state or local law (statutory or decisional), ordinance or regulation, breached
any contract or committed any wrong whatsoever against you.

 

13. Review Period

This offer of mutual agreement is made without prejudice. Your right to receive
the payments and benefits described in Section 3 is contingent on your executing
this Agreement and returning it to the Senior VP Human Resources, within 21 days
of your receipt of this Agreement and your not revoking your acceptance of this
Agreement as set forth below.

You acknowledge that you have at least 21 days from the date you receive this
Agreement to consider its terms. You may, if you want, sign and return this
Agreement to the Company sooner. If you do so, however, you are waiving your
right to the 21-day consideration period. You further agree that any changes to
this Agreement, whether material or otherwise, will not restart the 21-day
consideration period. You are advised in writing to discuss this Agreement with
an attorney and other professional persons unrelated to the Company before you
sign it. You acknowledge you are entering into this Agreement freely, knowingly,
and voluntarily, with a full understanding of its terms.

The Agreement will be null and void if not accepted by May 28, 2012. Such
acceptance shall be evidenced by your signature of this Agreement and delivery
to the Company. You will have 7 days from the date you sign and deliver this
Agreement to revoke the Agreement by notifying the Company prior to the end of
the seven-day period. The Agreement will become effective on the 8th day after
you execute and deliver the Agreement.

 

   - 10 -    

Philip Morris International Management S.A.

AVENUE DE RHODANIE 50  —  CASE POSTALE 1171  —  1001
LAUSANNE  —  SWITZERLAND  —  TELEPHONE : +41 58 242 00 00  —  TELEFAX : +41 58
242 01 01

www.philipmorrisinternational.com



--------------------------------------------------------------------------------

14. Governing Law and Jurisdiction

Any issues relating to or arising out of this Agreement shall be governed
exclusively by the laws of Switzerland without regard to its conflict of law
provisions and shall be subject to the exclusive jurisdiction of the competent
courts of the Canton de Vaud, Switzerland. However, each party is hereby
expressly authorized and entitled to initiate judicial action seeking
preliminary or permanent injunctive relief with respect to the obligations set
forth under the confidentiality provisions of this Agreement, before any other
court of competent jurisdiction.

 

    Yours faithfully,    

PHILIP MORRIS INTERNATIONAL

MANAGEMENT SA

/s/ KEVIN CLICK

   

/s/ RALF ZYSK

Kevin Click     Ralf Zysk Senior VP Human Resources PMI    

VP Compensation, Benefits and

International Assignments PMI

I agree to the above:

 

Name:  

/s/ HERMANN WALDEMER

  (Hermann Waldemer)

Date: May 7, 2012

 

   - 11 -    

Philip Morris International Management S.A.

AVENUE DE RHODANIE 50  —  CASE POSTALE 1171  —  1001
LAUSANNE  —  SWITZERLAND  —  TELEPHONE : +41 58 242 00 00  —  TELEFAX : +41 58
242 01 01

www.philipmorrisinternational.com